Citation Nr: 0736501	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-15 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals, right 
arm and hand wound with nerve damage.

2.  Entitlement to service connection for prostate gland 
condition, as a result of exposure to herbicides.

3.  Entitlement to service connection for personality 
disorder.

4.  Entitlement to service connection for blood in urine.

5.  Entitlement to service connection for jungle rot on the 
feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied the benefits 
sought on appeal.  The case subsequently came under the 
jurisdiction of the RO in Atlanta, Georgia.


REMAND

In correspondence received in July 2005, the veteran 
submitted a timely request for a hearing before a member of 
the Board at a local office ("Traveling Board").  

Accordingly, the case is REMANDED for the following action:

Schedule and coordinate an in-person 
hearing before a travel section of the 
Board, sitting at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



